Martin, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of General Appraisers, involving the right of an importer to appeal upon a protest claiming a higher rate of duty than that actually assessed by the collector.
The issue is identical with that presented by the case of United States v. Schwartz & Co., decided concurrently herewith. The decision of the board is affirmed, for the reasons set out in that decision.
Montgomery, Presiding Judge, Smith and De Vries, Judges, concurring; Barber, Judge, dissenting.